
	
		I
		112th CONGRESS
		1st Session
		H. R. 1435
		IN THE HOUSE OF REPRESENTATIVES
		
			April 7, 2011
			Mr. Smith of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend chapter 141 of title 10, United States Code, to
		  include disclosures made by Department of Defense contract employees to their
		  immediate employers in the provisions providing protections against reprisals
		  for certain disclosures.
	
	
		1.Whistleblower protection for
			 disclosures made by defense contractor employees to employersSection 2409(a) of title 10, United States
			 Code, is amended by inserting the employer of the employee,
			 after disclosing to.
		
